Citation Nr: 1634957	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to reopen a service connection claim for hearing loss of the right ear; and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1984 to January 1990.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran provided testimony before the undersigned Veterans Law Judge in May 2016.  A transcript of this hearing is associated with the claims file.  


FINDING OF FACT

In May 2016, the Veteran testified at a Board hearing that he withdrew his service connection claim for hearing loss of the right ear.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the May 2016 hearing, the Veteran testified that he withdrew his service connection claim for hearing loss of the right ear.  Since the Veteran has withdrawn the service connection claim for hearing loss of the right ear, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.      


ORDER

The issue of whether new and material evidence has been submitted to reopen the service connection claim for hearing loss of the right ear is dismissed.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


